PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOT et al.
Application No. 15/950,042
Filed: 10 Apr 2018
For: METHODS OF CONDITIONING PATIENTS FOR T CELL THERAPY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed April 2, 2021, to revive the above-identified application.

The petition is DISMISSED as moot.

A review of the file record indicates that a Petition to Revive under 37 CFR 1.137(a) was filed April 2, 2021.  Thereafter, a petition was auto-granted by EFS-Web on April 16, 2021.  Accordingly, the Petition To Revive under 37 CFR 1.137(a), filed April 2, 2021, is moot.

The application file is being directed to the Technology Center.

Any questions concerning this decision may be directed to the undersigned at 
(571) 272-3213.   


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions